Citation Nr: 0522714	
Decision Date: 08/19/05    Archive Date: 08/25/05	

DOCKET NO.  04-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for scars at the base of the right metatarsal.   

2.  Entitlement to an initial compensable evaluation for 
residuals of an insect bite of the right foot, including 
excision of exostosis with the reattachment of peroneal 
tendons and removal of ossicles with excision of scar tissue 
from the fifth right metatarsal.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, in which the RO granted service connection 
for residuals of an insect bite and scars at the base of the 
right metatarsal and assigned a noncompensable and a 10 
percent evaluation, respectively.  The veteran, who had 
active service from March 1992 to April 1993, expressed 
disagreement with the assigned evaluations and appealed the 
decisions to the BVA.  Thereafter, the RO referred the case 
to the Board for appellate review.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's scars at the base of the right metatarsal 
are painful on examination but do not result in limitation of 
motion.  

3.  The veteran's residuals of an insect bite on the right 
foot are not productive of any ascertainable functional 
impairment. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for scars at the base of the right metatarsal have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1 - 4.14, 4.118, Diagnostic Codes 7800 
- 7805 (2002-2004). 

2.  The schedular criteria for an initial 10 percent 
disability evaluation for residuals of an insect bite, 
including excision of exostosis with the reattachment of 
peroneal tendons and removal of ossicles with excision of 
scar tissue from the fifth right metatarsal, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1 - 4.14, 4.40 - 4.46, 4.71, 
4.71a, Diagnostic Codes 5015, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
The Board acknowledges that a November 2002 letter sent to 
the veteran informed her of the evidence necessary to 
establish entitlement to service connection for residuals of 
an insect bite and scars, but not the evidence necessary to 
substantiate her claims for higher initial rating evaluations 
for the disorders.  However, since the veteran raised these 
increased rating issues in her Notice of Disagreement 
following the grant of service connection, further notice of 
the VCAA does not appear to be required according to an 
opinion from the VA General Counsel. See VAOPGCPREC 8-2003 
(Dec. 22, 2003) ("if, in response to notice of its decision 
on a claim for which VA has already given the Section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, Section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but Section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  The Board is bound in 
its decisions by the precedent opinions of the Chief Legal 
Officer of the VA. 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

In any event, the Board notes that neither the veteran nor 
her representative have alleged any defect or deficiency with 
respect to the VCAA notice. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Additionally, the Board finds that the 
April 2003 rating decision, the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons her claims were assigned the applicable rating 
evaluations.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Additionally, the RO afforded the veteran two VA examinations 
that provided an assessment of the severity of the veteran's 
disabilities.  Neither the veteran nor her representative 
have made the RO or the Board aware of any additional 
evidence that needs to be obtained in connection with her 
claims.  Accordingly, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

B.  Evidence

The veteran received an insect bite to the right fifth 
metatarsal while in service in February 1993.  The veteran 
reported in her September 2002 application for compensation 
that she subsequently developed infections of her right foot 
with swelling, redness, and streaking.  She asserted that as 
a result of her injury, she can no longer wear certain shoes 
because of irritation to her right foot, cannot walk at a 
fast pace, nor can she take hot baths or showers as the water 
causes her foot to swell and ache.  She additionally asserted 
that rain and cold weather affect her foot, causing severe 
pain and uncomfortableness.  In a statement also dated in 
September 2002, the veteran asserted that she is entitled to 
compensation since there are times when it is too painful to 
put pressure on her right foot and times when her foot is 
totally numb.   

Historically, the veteran was seen at the Bellevue Foot 
Center in March 1997 for tendonitis of the right foot.  At 
that time, the veteran stated that her foot problems began 
with an insect bite.  She reported blisters, redness and 
drainage in the area and stated that she had been treated 
with antibiotics, strappings on the foot, soft casts and 
anti-inflammatory medication.  A musculoskeletal examination 
revealed tenderness to palpation of the peroneal tendons on 
the base of the fifth metatarsal.  She exhibited tenderness 
to palpation of the base of the fifth metatarsal along the 
dorsal and medical aspects, and tenderness to palpation of 
the plantar aspect of the base.  She was diagnosed with (1) 
exostosis and hypertrophy of the base of the fifth 
metatarsal, (2) peroneal tendonitis on the right and (3) 
metatarsalgia of the fifth metatarsal of the right foot.  She 
underwent surgery for excision of the exostosis and the 
enlargement of the base of the fifth metatarsal with 
reattachment of the peroneal tendons in April 1997 at the 
Omaha Surgical Center.  During her post-operation 
appointments at the Bellevue Foot Center, the veteran 
reported that she was getting along very well and that she 
had been going about her regular activities without pain or 
soreness when walking.  

The veteran returned to Bellevue Foot Center in August 1999 
with complaints of foot pain.  She reported that she had been 
noticing more soreness with shoe pressure within the last few 
months before her visit.  She exhibited tenderness to 
palpation of the fifth metatarsal along the dorsal lateral 
aspect.  She was diagnosed with (1) metatarsalgia of the 
right foot at the fifth metatarsal, (2) painful scar 
formation of the right foot, (3) peroneal tendonitis and (4) 
arthralgia of the right foot.  Physical therapy was 
recommended.  Thereafter, the veteran was seen at Bellevue 
Foot Center in November 1999 with complaints of right foot 
numbness.  The examiner noted that the veteran's foot was 
doing quite well, and that the veteran was walking regularly.  
A little lump was noted underneath the incision.  A 
musculoskeletal examination at that time revealed no 
restriction of motion or crepitation in the ankle, subtalar 
or mid tarsal joint with no edema or joint effusions.  

In connection with the current claim, the Board notes that 
the veteran received additional treatment at Bellevue Foot 
Center from January 2002 to October 2002 for complaints of 
pain and infections of the right foot.  During that time, she 
was diagnosed with a hammertoe deformity of the fifth digit 
of the right foot in February 2002 and had a hammertoe 
operation and exostectomy lateral aspect of the middle 
phalanx of the right foot.  In September 2002, she underwent 
an exostectomy at the base of the fifth metatarsal of the 
right foot with excision of scar tissue of the lateral aspect 
of the right foot.  Both procedures were performed at the 
Midlands Community Hospital.       

In January 2003, the veteran submitted statements from her 
ex-husband and her husband in support of her claim.  The 
veteran's ex-husband reported that the veteran first 
complained about foot pain and problems in February 1993.  At 
that time, she was seen at the emergency room for right foot 
pain, swelling, an ulcer and infection with red streaking.  
Thereafter, the veteran continued to see physicians and other 
hospital personnel for continued right foot problems and 
infections.  The veteran's husband stated that he was a 
personal witness to the veteran's right foot problems and 
infections.  He noted that the veteran underwent surgeries 
for foot problems, and he attested that the veteran's 
injuries were all permanent in nature and the veteran 
suffered great and excruciating permanent physical pain and 
mental anguish.

The veteran was afforded a VA examination in late-January 
2003, in which she reported pain with flare-ups occurring 
when she walked and when she touched her foot.  The examiner 
reported that no functional impairment was noted.  The 
veteran did not use crutches, braces, canes, or special 
shoes.  Physical examination revealed two well-healed 4-
centimeter scars adjacent to each other over the right fifth 
metatarsal.  One of the scars was noted as being somewhat 
reddened but not elevated.  The other scar was reported to be 
slightly lighter than the surrounding skin.  The area of the 
scars was slightly tender to palpation.  The examiner also 
noted that the veteran had a small scar over the dorsum of 
the right fifth toe from her hammertoe surgery.  
Additionally, the veteran's gait was unremarkable and she 
ambulated without difficulty.  No callosities, breakdowns, or 
unusual shoe wear patterns were noted and there were no other 
skin or vascular changes other than the current scars.  The 
examiner diagnosed the veteran with an old insect bite to the 
lateral aspect of the right fifth metatarsal, with two 
subsequent operative procedures in the form of removal of 
necrotic material and osteotomies.  

A rating decision dated in March 2003 granted service 
connection for residuals of an insect bite with a 
noncompensable evaluation and granted service connection for 
scars with a 10 percent evaluation.  In May 2003, the veteran 
submitted her Notice of Disagreement.  

Thereafter, the veteran was afforded a second VA examination 
in June 2003.  The examiner noted that the veteran sought 
medical attention on multiple occasions after her insect 
bite, including a tendon reattachment after debridement of 
scar tissue and removal of the exostosis.  The veteran 
reported improvement after the surgery, but problems and 
tenderness in this area continued.  She also reported a 
second surgery in September 2002.  Since that surgery, she 
had not had any recurrent infection but it continued to hurt 
to walk.  Her constant pain and tenderness in the area had 
been alleviated considerably since the September 2002 
surgery.  The examiner noted that the veteran worked as a 
legal secretary, so her job was basically sedentary and she 
was not up walking around, lifting and doing physical 
activity.  Physical examination showed really no range of 
motion measurable in this area.  The veteran had good range 
of motion of the ankle and forefoot, and this range was equal 
to the left foot.  Two 4-centimeter, well-healed scars of the 
proximal fifth metatarsal on the dorsal lateral were noted.  
There was no hypertrophy or breakdown of the surgical scars, 
but there was some mild tenderness on palpation of the 
affected area.  The examiner diagnosed the veteran with a 
spider bite with subsequent recurrent cellulitis and 
lymphangitis with therapeutic debridement with a shaving 
exostosis and peroneal tendon reattachment.

In a letter dated May 2004, the veteran disagreed with 
certain findings set forth in the June 2003 VA examination.  
She asserted that she had pain in her right foot every day.  
Sometimes in addition to the pain, she stated that she had a 
numb spot on her foot where she cannot feel anything.  She 
reported that it was hard for her to wear most shoes because 
they rubbed against the screw anchored to her bone that 
reattached her tendon.  She asserted that she cannot continue 
to do activities that she used to do, such as volleyball, 
rollerblading and dancing because of the foot pain.  


C.  Law and Analysis 

The veteran contends that she is entitled to an increased 
evaluation for her scars and residuals of an insect bite.  
More specifically, she argues that her current rating 
evaluations do not accurately reflect the severity of 
symptomatology associated with her disabilities.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
schedule for rating disabilities. The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

1.  Increased Rating Evaluation for Scars

The veteran has been service-connected for scars at the base 
of the right metatarsal and assigned a 10 percent evaluation.  
Under Diagnostic Code 7804, a 10 percent rating may be 
assigned for scars that are superficial and painful on 
examination. 38 C.F.R. § 4.118. Scars may also be rated on 
the basis of limitation of function of the affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7805. 

The medical evidence of record shows that the veteran has two 
well-healed 
4-centimeter scars over the right fifth metatarsal.  One of 
the scars was noted as being somewhat reddened but not 
elevated.  The other scar was reported to be slightly lighter 
than the surrounding skin.  There was slight to moderate 
tenderness surrounding the area of the scars, but there is no 
hypertrophy or breakdown of surgical scars.  The veteran's 
scars were painful on examination, but this pain is a factor 
already considered in a 10 percent evaluation.

The Board finds that the veteran's scars do not result in 
assignment of a higher evaluation under 7801, 7802, 7803, and 
7804 as they provide for the assignment of a 10 percent 
evaluation for scars that are deep and cause limited motion 
in an area exceeding six square inches, that cover an area of 
144 square inches or greater even where superficial and 
without resulting limitation of motion, or that are 
superficial, unstable, or painful.

Alternatively, scars can be rated on the limitation of motion 
of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004).  In this regard, the veteran's right foot would be 
rated under Diagnostic Code 5284, the diagnostic code related 
to injuries of the foot.  As will be discussed below, the 
record is devoid of evidence reflecting functional impairment 
or limitation of motion.  As such, the Board finds that the 
veteran is not entitled to a higher or separate evaluation 
under this diagnostic code.  

2.  Increased Rating Evaluation for Residuals of an 
Insect Bite

The veteran has been service-connected for residuals of an 
insect bite and assigned a noncompensable rating evaluation 
pursuant to Diagnostic Codes 5015-5284.  38 U.S.C.A. § 4.71a 
(2004).  Section 4.27 of title 38 of the Code of Federal 
Regulations provides that hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  Diagnostic Code 5015 pertains to new 
growth of benign bones.  The explanatory notes following this 
diagnostic code provide that it is to be rated based on 
limitation of motion of the affected parts as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected part.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  If the joint is 
affected by limitation of motion but the limitation of motion 
is noncompensable under the appropriate diagnostic code, a 10 
percent rating applies for each such major joint affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5015 (2004).

Under Diagnostic Code 5284, a 10 percent evaluation is in 
order for symptomatology reflective of a moderate foot 
injury, a 20 percent evaluation is warranted for a moderately 
severe foot injury and a 30 percent evaluation for a severe 
foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In this case, the evidence of record dated during the 
relevant appeal period illustrates a lack of objective 
indications reflective of a moderate foot injury.  The Board 
is cognizant of the treatment afforded the veteran with 
respect to her right foot disability over the years including 
the surgeries.  See 38 C.F.R. § 4.1 (2004); see also Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991) (a request for an 
increased rating must be viewed in light of the entire 
relevant medical history).  However, service connection for 
the disabilities in question is effective from October 2002, 
and thus, the Board has primarily focused on the medical 
evidence of record dated from October 2002 which describes 
the current relevant symptomatology.  Thus, while cognizant 
of the historical evidence in this case, the Board notes that 
the more recent evidence of record does not show 
symptomatology that warrants a compensable evaluation.  In 
this regard, the veteran's January 2003 VA examination did 
not reveal any functional impairment to the veteran's right 
foot.  At the time of that examination, the veteran did not 
use crutches, braces, canes, or special shoes.  The veteran's 
gait was noted as unremarkable, and she ambulated without 
difficulty.  There were no callosities, breakdowns, or 
unusual shoe wear patterns and there were no other skin or 
vascular changes noted other than her scars.  The veteran's 
June 2003 examination revealed no range of motion measurable 
in this area but reported that the veteran had good range of 
motion of the ankle and forefoot, and this range was equal to 
the left foot.  Based on this evidence, the Board finds that 
the RO was correct in assigning a noncompensable evaluation.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled. Id.; see also DeLuca. 

The veteran contends that she experiences pain and numbness 
in her right foot and that she is no longer able to perform 
certain recreational activities due to her disability.  The 
VA examinations noted that the veteran has mild tenderness on 
palpation of the areas surrounding her scars.  However, the 
medical evidence does not support the contention that the 
veteran has limitation of motion and/or functional loss as a 
result of her service-connected disabilities.  Numbness of 
the affected area of the right foot has not been objectively 
identified.  Additionally, the Board finds that the veteran 
is already being compensated for the painful area of the 
right foot surrounding the scars, as indicated by the 10 
percent rating evaluation, and the Board notes that the 
objective evidence of record does not show any evidence of 
actual functional impairment including limited motion due to 
pain in the foot not associated with the scars as 
demonstrated on repeat VA examination.  Therefore, the Board 
finds that consideration of the assignment of an increased 
evaluation under the criteria of 38 C.F.R. §§ 4.40 and 4.45 
is not warranted. 

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the veteran that her foot 
disabilities have resulted 
in interference with her employability or necessitated 
frequent periods of hospitalization.  In fact, the June 2003 
VA examiner noted that the veteran's job as a legal secretary 
requires sedentary work.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial rating evaluation in excess of 10 percent for 
scars at the base of the right metatarsal is denied.   

An initial compensable rating evaluation for residuals of an 
insect bite of the right foot, including excision of 
exostosis with the reattachment of peroneal tendons and 
removal of ossicles with excision of scar tissue from the 
fifth right metatarsal, is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


